DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4, 8, 11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield (EP 2 675 041; “Hatfield”)
Regarding claim 1, Hatfield discloses a power tool (Fig. 1) including a tool housing (102) and a brushless DC (BLDC) motor (104) disposed within the tool housing (102; Fig. 1), the motor (104) having a stator assembly (230) and a rotor assembly (250), the stator assembly (230) comprising:
a stator core (242) having a plurality of stator teeth (see annotated diagram 1 below; Fig. 11) extending radially inwardly towards a center bore, wherein the center bore is arranged to rotatably receive the rotor assembly (250; Figs. 2A-2C) therein;
a plurality of stator windings (902) respectively wound around the plurality of stator teeth (see annotated diagram 1 below; Figs. 11, 12); and
a plurality of insulating inserts (650, 650a, 652, 652a) having substantially the same longitudinal length as the stator core (242; Fig. 11), the insulating inserts (650, 650a, 652, 652a) longitudinally received between adjacent stator windings (902) at or near inner tips of the adjacent stator teeth (see annotated diagram 1 below) to substantially seal the center bore of the stator assembly from the stator windings.


    PNG
    media_image1.png
    464
    480
    media_image1.png
    Greyscale

Diagram 1
Regarding claim 4, Hatfield discloses wherein each of the insulating inserts (650, 652, 650a, 652a) includes a generally-rectangular side profile (Fig. 11).
Regarding claim 8, Hatfield discloses wherein each insulating insert (650, 652, 650a, 652a) includes a substantially U-shaped or rectangular-shaped middle portion arranged to be received between the inner tips of the adjacent stator teeth (see annotated diagram 1 above).
Regarding claim 11, Hatfield discloses a brushless DC (BLDC) motor (104) having a stator assembly (230) and a rotor assembly (250), the stator assembly (230) comprising:
a stator core (242) having a plurality of stator teeth (see annotated diagram 1 above; Fig. 11) extending radially inwardly towards a center bore, wherein the center bore is arranged to rotatably receive the rotor assembly (250; Figs. 2A-2C) therein;
a plurality of stator windings (902) respectively wound around the plurality of stator teeth (see annotated diagram 1 above; Figs. 11, 12); and
a plurality of insulating inserts (650, 650a, 652, 652a) having substantially the same longitudinal length as the stator core (242; Fig. 11), the insulating inserts (650, 650a, 652, 652a) longitudinally received between adjacent stator windings (902) at or near inner tips of the adjacent stator teeth (see annotated diagram 1 above) to substantially seal the center bore of the stator assembly from the stator windings.
Regarding claim 14, Hatfield discloses wherein each of the insulating inserts (650, 652, 650a, 652a) includes a generally-rectangular side profile (Fig. 11).
Regarding claim 18, Hatfield discloses wherein each insulating insert (650, 652, 650a, 652a) includes a substantially U-shaped or rectangular-shaped middle portion arranged to be received between the inner tips of the adjacent stator teeth (see annotated diagram 1 above).
Allowable Subject Matter
4.	Claims 2, 3, 5, 6, 7, 9, 12, 13, 15, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 and 12, Hatfield (EP 2 675 041; “Hatfield”)
is the most relevant prior art.
Hetfield discloses the plurality of insulating inserts (650, 652, 650a, 652a).
Hetfield fails to disclose wherein the plurality of insulating inserts force and displace the adjacent stator windings radially and laterally away from the inner tips of the adjacent stator teeth so as to provide at minimum a predetermined electrical clearance between the stator windings and the inner tips of the corresponding stator teeth, wherein the predetermined electrical clearance is greater than a distance between the stator windings and the inner tips.
Regarding claims 5 and 15, Hatfield (EP 2 675 041; “Hatfield”) is the most relevant prior art.
Hatfield discloses the insulating inserts (650, 652, 650a, 652a).
Hatfield fails to disclose wherein a lateral width of the insulating inserts is greater than a lateral width of an opening between adjacent inner tips of the stator teeth.
Regarding claims 6 and 16, Hatfield (EP 2 675 041; “Hatfield”) is the most relevant prior art.
Hatfield discloses the insulating inserts (650, 652, 650a, 652a).
Hatfield fails to disclose wherein each insulating insert includes: a wedge portion received between adjacent stator windings at or near the inner tips of the adjacent stator teeth, and a radially extending portion that extends from the wedge portion to engage an inner surface of the stator core.
Regarding claims 9 and 19, Hatfield (EP 2 675 041; “Hatfield”) is the most relevant prior art.
Hatfield discloses the insulating inserts (650, 652, 650a, 652a).
Hatfield fails to disclose wherein each insulating insert further includes two laterally-extending wedge portions located between the inner tips of the stator teeth and the corresponding stator windings.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731